Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/23/19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Heck et al., United States Patent Publication 2009/0162824 A1, in view of Lin, United States Patent Publication 2016/0247068 A1.
Claim 1:
	Heck discloses:
A knowledge construction and utilization system comprising a plurality of user terminals and a server (see paragraph [0104]). Heck teaches,
wherein each of the user terminals includes:
input means for inputting a first knowledge information piece (see paragraph [0105]). Heck teaches input means for inputting a first knowledge information piece;
communication means for transmitting and receiving the first knowledge information piece to and from the server (see paragraph [0110]). Heck teaches communication means for transmitting and receiving information; and
output means for outputting a knowledge information piece received from the server (see paragraph [0112] and [0113]). Heck teaches outputting means for receiving and outputting information, and
the server includes:
reception means for receiving the first knowledge information piece input from one of the user terminals (see paragraph [0043]). Heck teaches receiving the first knowledge information piece input from a user terminal;
analysis means for analyzing a topic of the first knowledge information piece (see paragraph [0045]). Heck teaches analyzing a topic of the information piece;
storage means for saving knowledge information pieces and a correspondence between the knowledge information pieces (see ;
correspondence extraction means for extracting one or more of the knowledge information pieces having a correspondence to the first knowledge information piece from the storage means based on the result in the analysis means (see paragraph [0051]). Heck teaches saving information pieces extracted and features with correspondences between other questions and answers;
transmission means for transmitting the extracted one or more knowledge information pieces to the one of the user terminal (see paragraph [0072]-[0076]). Heck teaches transmits the extracted answer to the user terminal; and
notification means for notifying the other user terminals than the user terminal which transmitted the first knowledge information piece of the fact that the one or more knowledge information pieces are transmitted to the user terminal (see paragraph [0020]). Heck teaches notifying other users that the answer was posted to the question on a social media.

Heck fails to expressly disclose a speech function. 

	Lin discloses:
analysis means for analyzing a topic and a speech function of the first knowledge information piece (see paragraphs [0030]-[0033]). Lin teaches analyzing a top and the speech function of the information; 

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Heck to include a voice input for the purpose of being user friendly, as taught by Lin.

Claim 2:
	Heck discloses:
wherein the storage means further saves user identification information and user expertise associated with each other (see paragraphs [0050] and [0051]). Heck teaches saving user identifications and their expertise,
the server further includes expert determination means for referring to the user expertise from the storage means to determine a destination of the notification based on the topic of the first knowledge information piece (see paragraphs [0050] and [0051]). Heck teaches the determination is made of what server is used to answer the question based on the topic. The expert is notified of the question/message, and
the notification means transmits the notification to at least one of the user terminals corresponding to the destination determined by the expert determination means (see paragraphs [0020], [0050], [0051]). Heck teaches 

Claim 3:
	Heck discloses:
wherein the content of the notification is a knowledge information piece including at least the extracted one or more knowledge information pieces (see paragraph [0020]). Heck teaches the content of the notification is an answer information piece. 

Claim 4:
	Heck discloses:
wherein, when no knowledge information piece having a correspondence to the first knowledge information piece is present in the correspondence extraction means, the content of the notification is the first knowledge information piece, and the content of the notification is transmitted to the destination determined by the expert determination means to ask for a reply (see paragraph [0055]). Heck teaches when the question has no corresponding answer, route it to an expert or notify the user that the question cannot be answered.

Claim 5:
	
wherein the analysis means analyzes a topic and a speech function of a second knowledge information piece input as a reply to the content of the notification from one of the other terminals (see paragraphs [0054] and [0055]). Heck teaches analyzing the topic of the second question to determine the expert to send the question,
the storage section further saves a correspondence between the first knowledge information piece and the second knowledge information piece (see paragraphs [0054]-[0056]). Heck teaches saving a corresponding between the question and answer, and
the transmission means transmits the extracted second knowledge information piece to the user terminal which transmitted the first knowledge information piece (see paragraphs [0054]-[0056]). Heck teaches transmitting the answer to the user.

Claim 6:
	Heck discloses:
wherein the notification means notifies the other user terminals of the content of the knowledge information piece notified to the user terminal which transmitted the first knowledge information piece to make a check request to the other user terminals (see paragraph [0099]). Heck teaches notifying other user of the content to check or vote or give feedback of the provided answer.

Claim 7:
	Heck discloses:
wherein the server further includes contribution analysis means for giving a contribution of a knowledge information piece based on the analysis result in the analysis means, and the notification means notifies the contribution to the user terminal which transmitted the knowledge information piece (see paragraph [0075]). Heck teaches determining how reliable the human experts are based on past answers. Heck also teaches the confidence level can be based on how reliable the human expert.

Claim 8:
	Heck fails to expressly disclose a voice input data. 

Lin discloses:
wherein the knowledge information piece is a voice information piece (see paragraphs [0030]-[0033]). Lin teaches receiving voice input data such as a question; 

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Heck to include a voice input for the purpose of being user friendly, as taught by Lin.

Claim 10:
	Heck discloses:
A server connected to a plurality of user terminals and a storage section for storing knowledge information pieces and included in a knowledge construction and utilization system, the server comprising:
reception means for receiving a first knowledge information piece input from one of the user terminals (see paragraph [0043]). Heck teaches receiving the first knowledge information piece input from a user terminal;
analysis means for analyzing a topic and a speech function of the first knowledge information piece (see paragraph [0045]). Heck teaches analyzing a topic of the information piece;
correspondence extraction means for extracting one or more of the stored knowledge information pieces having a correspondence to the first knowledge information piece based on the result of the analysis (see paragraph [0051]). Heck teaches saving information pieces extracted and features with correspondences between other questions and answers;
transmission means for transmitting the extracted one or more knowledge information pieces to the one of the user terminals (see paragraph [0072]-[0076]). Heck teaches transmits the extracted answer to the user terminal; and
notification means for notifying the other user terminals than the user terminal which transmitted the first knowledge information piece of the fact that the one or more knowledge information pieces are transmitted to the user terminal (see paragraph [0020]). Heck teaches notifying other users that the answer was posted to the question on a social media.

Claim 11:
	Heck discloses:
A knowledge construction and utilization program executable by a server connected to a plurality of user terminals and a storage section for storing knowledge information pieces and included in a knowledge construction and utilization system, the program causing the server to perform:
a reception function of receiving a first knowledge information piece input from one of the user terminals (see paragraph [0043]). Heck teaches receiving the first knowledge information piece input from a user terminal;
an analysis function of analyzing a topic and a speech function of the first knowledge information piece (see paragraph [0045]). Heck teaches analyzing a topic of the information piece;
a correspondence extraction function of extracting one or more of the stored knowledge information pieces having a correspondence to the first knowledge information piece based on the result of the analysis (see paragraph [0051]). Heck teaches saving information pieces extracted and features with correspondences between other questions and answers;
a transmission function of transmitting the extracted one or more knowledge information pieces to the one of the user terminals (see paragraph [0072]-[0076]). Heck teaches transmits the extracted answer to the user terminal; and
a notification function of notifying the other user terminals than the user terminal which transmitted the first knowledge information piece of the fact that the one or more knowledge information pieces are transmitted to the user terminal (see .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Heck, in view of Lin, in further view of Nankawa et al., United States Patent No. 6574592.
Claim 9:
	Lin discloses:
wherein, when a voice information piece is input in response to the check request from the notification means (see paragraph [0017]). Lin teaches a voice input in result to a prompt from the server,

Heck and Lin fail to disclose a voice frequency. 
the analysis means analyzes a voice frequency and a speech rate of the voice information piece, and the notification means notifies the voice information piece in a different manner when the voice frequency or the speech rate is outside a range of predetermined values (see claim 1). Nankawa teaches analyzing a voice frequency and determining when the voice frequency is out of range. The user is also notified when the voice data is out of range.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Heck and Lin to include determining a voice frequency is out of range for the purpose of efficiently detecting unacceptable voice data, as taught by Nankawa.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIONNA M BURKE whose telephone number is (571)270-7259.  The examiner can normally be reached on M-F 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley, can be reached on (571)272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIONNA M BURKE/Examiner, Art Unit 2176                                                                                                                                                                                                        6/19/21